Egan, J.
This is an injunction to stay the seizure and sale of certain lands and improvements under mortgage recorded May 24, 1875.
Plaintiffs bought the property in question at sheriff’s sale, on the the 23d of September, 1874, and the sheriff’s deed was made the same day.
On the 30th of September, 1874, the judgment debtor enjoined further proceedings under the sale.
This inj unction was dissolved and a suspensive appeal taken which was dismissed on the 5th of April, 1875; and the purchasers, the present plaintiffs, put in possession by the sheriff soon after.
Proceedings in the sheriff’s sale were all regular, and sheriff’s proves verbal of sale was registered in the conveyance office of Jefferson where the property lay, on the 27th of January, 1875.
It seems also to have been filed in the recorder’s office May 22, 1875, and again registered July 27, 1875.
The registry of January 27, 1875, was canceled and erased on rule and order of the District Court in a proceeding for contempt for disregard of the injunction restraining further proceedings under the sheriff’s sale; and on May 22, 1875, the seized debtor Schmidt executed the mortgages and notes sought to be enforced in the proceeding injoined in the present case. This mortgage was recorded May 24,1875, two days after the filing for record of plaintiff’s deed from the sheriff the second time, to which it must therefore yield for that-reason. R. C. C. 2266.
Were it, however, otherwise no valid conveyance or mortgage of the property could be made to the prejudice of the purchasers at the sheriff’s sale pending the litigation in the injunction suit of Schimdt v. the present plaintiffs et ais. B. C. C. 2453.
This principle which defeats conveyances pendente lite is well recognized and applies with equal or greater force to encumbrances. See Gillespie v. Cammack, 3 A. 252.
The judgment of the court below perpetuated the injunction in the present case with costs.

Judgment affirmed.